DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. Authorization for this examiner’s amendment was given in an interview with attorney of record, Alan Cheslock, on 2/09/22.
The claim set filed 2/01/2022 has been amended as follows: 
Claim 1, line 10, “member, wherein the body defines an axis along which the member is axially moveable;” now reads “member, wherein the body defines an axis along which the member is axially moveable in the direction of the axis;”
Claim 32, line 11, “member, wherein the body defines an axis along which the member is axially moveable;” now reads “member, wherein the body defines an axis along which the member is axially moveable in the direction of the axis;”
Allowable Subject Matter
2. Claims 1, 3, 6-8, 10, 13-17, 19, 21-23, 25 and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Coates et al. (US PGPUB 20050029971), hereinafter Coates, in view of Johnson et al. (US PGPUB 20180168419), hereinafter Johnson, is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the spatial relationship 
Claims 3, 6-8, 10, 13-17, 19, 21-23, 25, 30, 31 and 33 are allowed for depending from claim 1. 
Regarding claim 32, Coates et al. (US PGPUB 20050029971), hereinafter Coates, is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structure of the groove as particularly claimed in combination with all other elements of claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723